DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I (claims 1-13) with species, a. chemokine (C-X-C motif) ligand 5 (CXCL5); and a. inhibitor of a tyrosine kinase receptor in the reply filed on October 20, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 1-14 are pending.
	Claims 2, 3, 9, 10 and 14, drawn to non-elected inventions and non-elected species are withdrawn from examination.
	Claims 4-6, 8, 12 and 13 have been amended.
	Claims 1, 4-8 and 11-13 are examined on the merits with species, a. CXCL5; and a. inhibitor of a tyrosine kinase receptor.


Claim Objections
4.	Claim 1 is objected to because of the following informality: this claim cites an
acronym without its corresponding full term. When an acronym is initially stated it should be
accompanied by its full term, as Applicants have done in dependent claim 13.  The full term corresponding to acronym, ccRCC should be noted preceding said acronym on line 8.  Moreover, chemokine (C-X-C motif) ligand 5 (CXCL5) should be cited in claim 1 and 11,  the first citing of the acronym.
Correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 4-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Independent claim 1 reads on assessing sensitivity to a tyrosine kinase receptor inhibitor based on the CXCL5 expression level between the renal cancer patient’s biological 
b.  Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	The claimed invention (claims 1, 4-8 and 11-13) is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. The claim(s) recite(s) with the difference in the expression level of CXCL5 between a renal cancer patient and a reference expression level is indicative of the patient’s sensitivity or resistance to an inhibitor of a tyrosine kinase receptor, as well as the said difference dictates selection of lone inhibitor of a tyrosine kinase receptor treatment or inhibitor of a tyrosine kinase receptor treatment with an additional therapeutic agent. This judicial exception is not 
	The analysis as set forth in the 2019 Guidance is as follows:
Step 1: Yes, claims are drawn to a method which is one of the four statutory
categories, a process.
Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. Claims 1, 4-8 and 11-13 describes the relationship between the level of CXCL5 expression in a subject’s sample and the subject’s sensitivity or resistance to an inhibitor of a tyrosine kinase receptor treatment and selection of inhibitor of a tyrosine kinase receptor treatment or said treatment with an additional therapeutic treatment.   
Step 2A, prong 2: No, the judicial exception is not integrated into a practical
application. The claims do not rely on or use the exception here. Once the difference between the expression level of CXCL5 is determined between the renal patient’s sample and the reference level, sensitivity of inhibitor of a tyrosine kinase receptor treatment is assessed, as well as settling upon whether administering a single inhibitor of a tyrosine kinase receptor or said treatment with additional treatment modalities.   There are no 
Step 2B: there is no inventive concept present in the clams. The steps of analyzing
the presence or amount of CXCL5 in biological and control samples are established by well
understood, routine conventional methods, as well as prescribing clinical treatment and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the comparison and the presence/amount of CXCL5 identifies an individual as sensitive or resistant to tyrosine kinase receptor inhibitor treatment and/or pinpoints whether the single tyrosine kinase receptor inhibitor treatment should be implemented or with an additional treatment.  The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B. 
Claims 1, 4-8 and 11-13 is drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting difference between CXCL5 expression in a biological sample from a renal patient and reference level. Differences between the presence/amount of level of CXCL5 renal patient and reference standard, wherein the difference between the patient and the standard is indicative of sensitivity or resistance to inhibitor of a tyrosine kinase receptor treatment and/or 
A claim that focuses on use of a natural principle must also include additional
elements or steps to show that the inventor has practically applied, and added something
significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements
such as “assessing”, “determined”, “selecting”, “indication” and "comparing", based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural 
https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-
eligibility-guidance-update; and FDsys.gov.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
1, 4-8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tan et al., WO 2015/050500 A1 (published 9 April 2015/ IDS reference 2 on page 1 submitted April 9, 2019).  Tan discloses methods of diagnosing renal cancer and predicting responsiveness to an anti-renal cancer treatment in a patient having renal cancer in a comprising determining the level of expression for a prognostic biomarker such as CXCL5 within a biological sample, see page 3, section 0007; and page 47, sections 00110 and 00111.  The diagnostic and prognostic assays read on comparing the level of expression of CXCL5 with a reference level, see page 8, section 0021; page 11, section 0040; and claims 1 and 33 on pages 49, 54 and 55.
	The renal cancer may be clear cell renal cell carcinoma (ccRCC) and/or metastatic, see page 8, see section 0023; page 42, section 00101; and section 00111 bridging pages 47 and 48. The biological sample may be plasma, as well as biological fluids, hair and skin for example, see page 4, section 0010.  
	The assessment of CXCL5 may take place before anti-cancer treatment, receptor tyrosine kinase inhibitor, see page 9, section 0027.  “The receptor tyrosine kinase inhibitor may be selected from the group consisting of sunitinib, pazopanib, axitinib, sorafenib or combinations thereof”, see page 9, section 0028. Tan discloses using clinical criteria, as well as prognostic models to predict possible benefit from tyrosine kinase inhibitor (TKI) therapy, see page 2, section 0004; and page 17, section 0067. Furthermore, “[a]ll patients in the screening group underwent nephrectomy for primary tumour, except two patients who were operated on metastatic tumours in the lungs”, see page 19, section 0071.
. 

12.	Claim(s) 1, 4, 5, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lillard et al., US 2015/0212092 A1 (effectively filed November 6, 2014).  Lillard discloses methods of determining the expression level of one or more cancer markers in a biological sample from a subject, and comparing the level of expression of the one or more cancer markers in the biological sample to a control level of expression, wherein the cancer may be renal cancer, see page 1, sections 0007-0009; page 3, section 0052; and page 6, sections 0080-0083.  The cancer marker may be CXCL5, see page 6, section 0085; page 31, claims 1 and 3.   These methods read on detecting the presence of cancer, assessing the prognosis of a cancer patient, monitoring the course of cancer treatment in said patient, as well as “…encompass[es] predictions and likelihood analysis”, see page 5, section 0071; and page 31, claims 1, 18 and 20.  Lillard also discloses expression and identification of chemokines and subsequent “…tailoring of treatment for the cancer patient…”, see page 17, section 0185.  
	Biological samples include plasma, see page 4, section 0059.  Test biological samples are obtained at various time points before, during or after treatment, see page 5, section 
	After detecting the levels of CXCL5 in a patient’s and reference samples, the characterizations set forth in the thereby and wherein clauses set forth in claims 1, 8 and 11 are met because it appears to not to be a manipulative step or impart novelty. The claim merely states the results or conclusion of the results of the previous steps and not tied to any machine and does not transform any article into a different state or thing. The features described in claim 11, “the indication that an inhibitor of a tyrosine kinase receptor will or will not be efficient” and/or “the indication that the inhibitor of a tyrosine kinase receptor will be efficient alone or not” read on elements that are remiss of transformative steps and do not impart novelty. They simply express the intended result of the positively recited process steps, i.e. measuring CXCL5 expression level between sample types before any administration of an inhibitor of a tyrosine kinase receptor.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1, 4-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillard et al., US 2015/0212092 A1 (effectively filed November 6, 2014), and further in view of Tan et al., WO 2015/050500 A1 (published 9 April 2015/ IDS reference 2 on page 1 submitted April 9, 2019). Lillard teaches methods of determining the expression level of one or more cancer markers in a biological sample from a subject, and comparing the level of expression of the one or more cancer markers in the biological sample to a control level of expression, wherein the cancer may be renal cancer, see page 1, sections 0007-0009; page 3, section 0052; and page 6, sections 0080-0083.  The cancer marker may be CXCL5, see page 6, section 0085; page 31, claims 1 and 3.   These methods read on detecting the presence of cancer, assessing the prognosis of a cancer patient, monitoring the course of cancer treatment in said patient, as well as “…encompass[es] predictions and likelihood analysis”, see page 5, section 0071; and page 31, claims 1, 18 and 20.  Lillard also teaches expression and identification of chemokines and subsequent “…tailoring of treatment for the cancer patient…”, see page 17, section 0185.  
	Biological samples include plasma, see page 4, section 0059.  Test biological samples are obtained at various time points before, during or after treatment, see page 5, section 
	After detecting the levels of CXCL5 in a patient’s and reference samples, the characterizations set forth in the thereby and wherein clauses set forth in claims 1, 8 and 11 are met because it appears to not to be a manipulative step or impart novelty. The claim merely states the results or conclusion of the results of the previous steps and not tied to any machine and does not transform any article into a different state or thing. The features described in claim 11, “the indication that an inhibitor of a tyrosine kinase receptor will or will not be efficient” and/or “the indication that the inhibitor of a tyrosine kinase receptor will be efficient alone or not” read on elements that are remiss of transformative steps and do not impart novelty. They simply express the intended result of the positively recited process steps, i.e. measuring CXCL5 expression level between sample types before any administration of an inhibitor of a tyrosine kinase receptor.
	Lillard does not teach the claimed method, wherein renal cancer, metastatic clear renal cancer (ccRCC) is treated with an inhibitor of a tyrosine kinase receptor that is sunitinib, axitinib, pazopanib and sorafenib with reference level of about 100pg/ml (if inhibitor is sunitinib) and the patient has undergone at least partial resection of the cancer tumor.
However, Tan teaches methods of diagnosing renal cancer and predicting responsiveness to an anti-renal cancer treatment in a patient having renal cancer in a comprising determining the level of expression for a prognostic biomarker such as CXCL5 within a biological sample, see page 3, section 0007; and page 47, sections 00110 and 00111.  
	The assessment of CXCL5 may take place before anti-cancer treatment, receptor tyrosine kinase inhibitor, see page 9, section 0027.  “The receptor tyrosine kinase inhibitor may be selected from the group consisting of sunitinib, pazopanib, axitinib, sorafenib or combinations thereof”, see page 9, section 0028. The wherein clause set forth in claim 7 (the CXCL5 reference level is about 100pg/ml (if inhibitor is sunitinib)  is met because it appears to not to be a manipulative step or impart novelty. The claim merely states the results or conclusion of the results of the previous steps and not tied to any machine and does not transform any article into a different state or thing. 
Tan also teaches “[a]ll patients in the screening group underwent nephrectomy for primary tumour, except two patients who were operated on metastatic tumours in the lungs”, see page 19, section 0071. Furthermore, Tan teaches using clinical criteria, as well as prognostic models to predict possible benefit from tyrosine kinase inhibitor (TKI) therapy, see page 2, section 0004; and page 17, section 0067.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tan with Lillard to treat metastatic ccRCC with the anti-cancer modalities taught in Tan.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the successful teachings of both references to identify and measure cancer biomarkers at different time points in order to determine clinical course of treatment and decide upon treatment, see the entirety of both references.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can normally be reached on 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



15 January 2021
/Alana Harris Dent/              Primary Examiner, Art Unit 1643